Case 5:19-cr-00144-D Document 3 Filed 06/11/19 Page 1of1

OKWD Revised AO 442 (1/16/15) \ OF a | An.
UNITED STATES DISTRICT COURT \AU4- 09 23- ona

WESTERN DISTRICT OF OKLAHOMA

 

 

 

 

 

UNITED STATES OF AMERICA )
)
V. ) Case Number; CR-19-144-D
)
Eagle Soldier Frank Lewis
Defendant RECEIVED
May 22, 2019 3:05pm
ARREST WARRANT
U.S MARSHALS W/OK
To: Any authorized law enforcement officer
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

. Eagle Soldier Frank Lewis
(name of person to be arrested) =

 

who is accused of an offense or violation based on the following document filed with the court:

SEALED
oe ee Indictment |_| Information [_|superseding Information L leompiaiee

LJ Violation Nistivel J Order of the Court

This offense is briefly described as follows:
18:1153 & 18:2244(a)(5) ABUSIVE SEXUAL CONTACT

 

 

 

 

 

 

 

 

(1)
WARRANT ISSUED:
11:10 am, May 22, 2019
CARMELITA REEDER SHINN, Clerk
Kathleen Thompson, Deputy Clerk By: Kati ery
Oklahoma City, Oklahoma Deputy Clerk
Return
This warrant was received on (date) _ and the person was arrested on (date)
al (city and state)
Date: gers
ARRESTED ON: (y - ID -| “A Arresting officer's signature
WITHIN THE _{a ) DISTRICT orO l
Be ~\ *&e } (ag \ Wake Printed name and title

 

 

 
